Citation Nr: 0029638	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  93-05 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include a personality disorder.

2.  Entitlement to service connection for residuals of a head 
injury.

3. Entitlement to service connection for residuals of a right 
knee injury.

4. Entitlement to service connection for headaches.

5. Entitlement to service connection for cardiac arrhythmia.


REPRESENTATION

Appellant represented by:	The American Legion
 


INTRODUCTION

The veteran served on active duty from February 1986 to March 
1987. This matter comes on appeal from an April 1990 decision 
by the St. Petersburg VA Regional Office. The case was 
previously remanded by the Board for development in November 
1994.

The issue of service connection for a psychiatric disorder is 
the subject of a remand section of this decision.




FINDINGS OF FACT

1.  No current residuals of an inservice right knee injury 
are demonstrated.

2.  No head injury was documented in service, and no current 
residuals of such an injury are shown.

3.  Headaches were not present in service and no neurologic 
condition manifested by headaches is currently shown.

4.  Cardiac arrhythmia was first identified post service and 
is not shown to be related thereto.




CONCLUSION OF LAW

Neither the residuals of a head injury, the residuals of a 
right knee injury, headaches, nor cardiac arrhythmia were 
incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.304. Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. 3.307 so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(1999).  This rule does not mean that any manifestation in 
service will permit service connection.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).

Initially, the Board finds that the duty to assist required 
of VA has been substantially satisfied. See 38 U.S.C.A. 
§ 5107; "The Floyd D. Spence National Defense Authorization 
Act for FY 2001," P.L. 106-398 (October 30, 2000). Pursuant 
to the November 1994 Board remand, attempts were made to 
obtain private medical records relevant to the veteran's 
claims. A VA examination addressing the claimed disabilities 
was conducted in October 1990.

Service medical records reveal that the veteran sustained a 
contusion of the right knee in January 1987. It was noted the 
following month that the injury had resolved. On VA 
examination in October 1990, there was no evidence of right 
knee disability. 

The veteran also has alleged that he has residuals of an 
inservice head injury, to include headaches. Service medical 
records, however, contain no references to the veteran 
sustaining a head injury or to headaches. Neurologic 
examination in October 1990 was reportedly "100% normal."

Cardiac arrhythmia, probably physiologic, was evident at the 
time of the October 1990 VA examination, but no symptoms, 
findings, or other mention of a cardiac abnormality is shown 
by the service medical records.

The Board further observes that no medical opinion or other 
competent medical evidence linking any of the claimed 
disabilities to the veteran's military service has been 
submitted. A lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Consequently, while the veteran is competent to 
provide evidentiary assertions, he is not competent to relate 
the disabilities in question, if present, to his tour of 
duty. This question is a matter of medical expertise, and 
thus lay parties, like the veteran, are not competent to 
provide evidence on this point.  Espiritu, supra. In the 
absence medical evidence that the veteran has current head or 
right knee injury residuals, headaches  or cardiac arrhythmia 
related to his period of military service, the claims for 
service connection must be denied. 38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303. Finally, the Board has considered the 
doctrine of the benefit of the doubt. However, the evidence 
is not so evenly balanced that there is doubt as to any 
material issue.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.

Entitlement to service connection for headaches is denied.

Entitlement to service connection for cardiac arrhythmia is 
denied.



REMAND

The veteran essentially contends that his post-service 
psychiatric condition, most recently diagnosed as a 
schizoaffective disorder, had its onset in service. The 
November 1994 remand directed, in part, that the veteran be 
accorded a VA psychiatric examination and that the claims 
folder should be made available to the examiner for review. 
The veteran was examined in April 1997, but the report of 
this examination indicates that the claims folder and other 
medical records had not been provided to the examiner. The 
Court has held that a remand by the Board confers on an 
veteran the right to VA compliance with the terms of a remand 
order and imposes on the Secretary "a concomitant duty to 
ensure compliance" with those terms. Stegall V. West, 11 
Vet.App. 268, 271 (1998). Further, "The Floyd D. Spence 
National Defense Authorization Act for FY 2001," P.L. 106-
398 (October 30, 2000), requires a medical examination where 
a reasonable possibility exists that such development will 
aid in the establishment of the claim. Accordingly, the case 
is remanded to the RO for the following action:

1.  The RO should contact the veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, from whom he has received 
treatment since April 1997 for the 
disability at issue.  When the requested 
information and any necessary authorization 
have been received, the RO should attempt to 
obtain copies of all pertinent records which 
have not already been obtained.

2.  The RO should schedule the veteran 
for a special VA examination by a 
psychiatrist to determine the nature and 
etiology of his psychiatric disorder. The 
veteran should be asked to provide 
information concerning his recent social 
and work experience. All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail. The examiner should 
report a multi-axial diagnosis, 
identifying all current psychiatric 
disorders, and offer an opinion of the 
extent to which the veteran's service-
connected psychiatric disorder results in 
social and occupational impairment. The 
examiner should provide an opinion as to 
the likelihood that the veteran has a 
chronic acquired psychiatric disability 
which had its onset in service or is 
otherwise related thereto. The question 
of whether the inservice diagnosis of a 
mixed personality disorder was, in 
retrospect, accurate and based on the 
reported clinical findings also should be 
addressed.

A complete rationale for any opinion 
expressed must be provided. The examiner 
should indicate the veteran's overall 
psychological, social, and occupational 
functioning using the Global Assessment 
of Functioning scale provided in the 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 7 -


